Citation Nr: 0933197	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  05-09 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to an increased disability evaluation for 
service-connected mechanical low back pain, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased disability evaluation for 
service-connected left scapular muscle insertion strain, 
currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel
INTRODUCTION

The Veteran had active service from April 1994 to December 
1998 and from September 2001 to July 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  

During the pendency of this appeal, the RO issued an October 
2008 rating decision, reinstating 10 percent evaluations for 
the Veteran's service-connected low back and shoulder 
disabilities after the Veteran's second period of active 
service ended in July 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Board's June 2008 remand, a VA examination 
was conducted in July 2008 to determine whether the Veteran's 
headache disability was etiologically related to her military 
service.  According to the July 2008 VA examiner, the 
Veteran's headaches are not as likely related to her military 
service.  In arriving at such opinion, the VA examiner 
indicated that a review of the record failed to find 
treatment for headaches during her active military service.  
However, as correctly pointed out by the Veteran's 
representative in a letter received by VA in January 2009, 
the Veteran's service treatment records do reflect treatment 
for headaches.  Thus, the July 2008 examiner's statement 
suggests that a thorough review of the Veteran's claims file 
was not undertaken as part of the VA examination.  As such, 
the Veteran should be afforded the opportunity to appear for 
a new VA examination in which a thorough review of her claims 
file has been undertaken.  

Moreover, with regard to the increased rating claims, the 
Board observes that a supplemental statement of the case 
(SSOC) was not issued by the RO subsequent to the Board's 
June 2008 remand.  While the RO did reinstate 10 percent 
evaluations for the Veteran's low back and shoulder 
disabilities in the October 2008 rating decision, these 10 
percent evaluations do not constitute a complete grant of the 
benefits sought on appeal; therefore a SSOC should have been 
issued.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
neurological examination to ascertain the 
etiology of any currently diagnosed 
headaches.  The claims file and a copy of 
this remand must be reviewed by the 
examiner prior to examination.  All 
indicated tests and studies should be 
accomplished and a complete rationale for 
any opinion offered should be provided.  

The examiner should note any headaches 
currently shown, and then provide an 
opinion as to whether there is a 50 
percent probability or greater that any 
current headaches were incurred in or 
aggravated by her military service, to 
include two motor vehicle accidents (2001 
and 2003).  In doing so, the examiner 
should reconcile any opinion with the in-
service headache complaints shown in April 
2002, October 2002, and March 2003; 
headache complaint shown on January 2004 
Naval Reserves separation report; and VA 
neurological examination reports dated in 
March 2004 and July 2008.  

3.  Thereafter, the RO should readjudicate 
the issues of entitlement to service 
connection for headaches, and increased 
rating claims for mechanical low back 
syndrome and left shoulder disability.  If 
any benefits sought on appeal remain 
denied, the Veteran and her representative 
should be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




